NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted January 16, 2018* 
                                Decided January 22, 2018 
                                              
                                          Before 
 
                        FRANK H. EASTERBROOK, Circuit Judge 
                       
                        ILANA DIAMOND ROVNER, Circuit Judge
                       
                        DAVID F. HAMILTON, Circuit Judge 
 
No. 17‐1285 
 
RICHARD LEWIS,                                   Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Western District of 
                                                 Wisconsin. 
      v.                                          
                                                 No. 15‐cv‐51‐jdp 
MICHAEL STEPHENS, et al.,                         
      Defendants‐Appellees.                      James D. Peterson, 
                                                 Chief Judge. 
 
                                        O R D E R 

        Staff at the Columbia Correctional Institution strip searched Richard Lewis after 
he threatened self‐harm. He then brought suit under 42 U.S.C. § 1983, arguing that prison 
officials violated the Fourth and Eighth Amendments during the search. He challenges 
the entry of summary judgment in favor of the defendant who ordered the search, and 
the denial of his request for counsel at the trial of his claim against the defendant who 
searched him. On this record, no rational jury could find that the first defendant violated 
                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 17‐1285                                                                         Page 2 
 
Lewis’s rights. And Lewis has not supplied us with a trial transcript, so we cannot review 
the denial of his request for counsel at trial. We therefore affirm.  
       The  strip  search  occurred  in  October  2014,  while  Lewis  was  in  segregation.  He 
stood on the sink in his cell with a bedsheet tied around his neck, threatening to hang 
himself. He eventually stepped down from the sink and was placed in observation status. 
Under Wisconsin Administrative Code § DOC 306.17.02, an inmate whose status within 
segregation  changes  must  undergo  a  strip  search.  After  entering  observation  status, 
Lieutenant Theodore Anderson ordered staff to take Lewis to the shower area, the most 
private part of the segregation unit, for a strip search. At first Lewis agreed to comply 
with a “self‐directed” search, in which he would follow instructions to remove his own 
clothing and move his body parts. But then Lewis said, “You will have to fight me … I’m 
going to make you suit up and gas and taze me.”  
       Because Lewis resisted, Anderson ordered three corrections officers to conduct a 
video‐recorded, staff‐assisted search. See Wis. Admin. Code § DOC 306.17.02. In this kind 
of search, the inmate’s arms and legs are cuffed while two officers stand on either side of 
the  inmate  to  hold  him  in  place.  A  third  officer  removes  the  inmate’s  clothing.  The 
inmate’s mouth, hair, ears, fingers, armpits, feet, and toes are then checked. Bladed hands 
(a technique in which the fingers are pressed together while the palms and fingers are 
kept even) are used to check underneath the inmate’s penis, scrotum, and between the 
inmate’s buttocks. No digital penetration is involved. 
       Sergeant Michael Stephens conducted the staff‐assisted search, which lasted five 
minutes. The only fact dispute concerns the manner in which Stephens searched Lewis’s 
buttocks.  Lewis  swears  that  while  he  was  facing  the  wall,  Stephens  pushed  his  finger 
inside Lewis’s anus. Lewis then said, “man, that’s sexual harassment, man. You’re not 
suppose[d] to spread my cheeks … I could have squatted.” Another inmate, who was in 
a nearby cell and aware of the search, yelled something about a “sexual assault.” Unlike 
Lewis’s  sworn  affidavit,  his  internal  grievance  denies  any  digital  penetration.  And 
Stephens swears that he spread Lewis’s buttocks using only the bladed‐hand technique. 
The  video  did  not  resolve  this  dispute  because  the  officers  who  surrounded  Lewis 
blocked the camera’s view. When the search ended, Anderson gave Lewis a towel to wrap 
around his body. Lewis was then placed back in a cell. 
       Lewis sued Anderson, Stephens, and the two officers who held Lewis during the 
search. Lewis asked for counsel, but the district judge denied his request because he had 
not shown that he could not obtain an attorney on his own. After discovery, the court 
granted  the  defendants’  motion  for  summary  judgment  for  all  defendants  except 
No. 17‐1285                                                                           Page 3 
 
Stephens. It reasoned that a strip search was justified but a fact dispute about the manner 
in which Stephens conducted it required a trial.  
        Before trial Lewis asked again for recruited counsel. He now supplied evidence 
that he was unable to obtain counsel, suffered from post‐traumatic stress disorder (from 
being  shot  three  times),  and  would  have  trouble  presenting  evidence  and  examining 
witnesses. To establish the last point, he attached an affidavit from another inmate who 
swore that he had drafted the complaint and other court papers. The judge denied the 
motion without addressing this affidavit. The judge explained that Lewis had only “one 
task for trial: to tell his side of the story about what happened during his strip search.” 
The PTSD, the judge continued, would not affect his ability to testify. After a two‐day 
jury trial, the jury returned a verdict for Stephens. 
       On appeal, Lewis first challenges the grant of summary judgment to Lieutenant 
Anderson.  He  argues  that  Anderson  violated  the  Fourth  and  Eighth  Amendments  by 
ordering a staff‐assisted strip search rather than a self‐directed one, and by conducting 
the search in the shower area in view of other officers and a nearby inmate.  
       Anderson did not violate the Fourth Amendment. Under the Fourth Amendment, 
we balance “the significant and legitimate security interests of the institution against the 
privacy  interests  of  the  inmate.”  Canedy  v.  Boardman,  16  F.3d  183,  186  (7th  Cir.  1994) 
(quoting Bell v. Wolfish, 441 U.S. 520, 560 (1979)). Lewis has not furnished any evidence 
that  Anderson  ordered  the  search  for  a  non‐penological  reason.  Moreover,  a  jury  has 
already ruled that in carrying out Anderson’s order, Stephens conducted the search in a 
reasonable manner. Given these facts and Lewis’s diminished privacy rights as an inmate, 
see  Hudson  v.  Palmer,  468  U.S.  517,  527–28  (1984),  we  conclude  that  the  search  was 
reasonable. 
        That brings us to the Eighth Amendment. See Hudson, 468 U.S. at 530; Peckham v. 
Wis. Depʹt of Corr., 141 F.3d 694, 697 (7th Cir. 1998). “[S]trip searches may be unpleasant, 
humiliating,  and  embarrassing  to  prisoners,  but  not  every  psychological  discomfort  a 
prisoner endures” violates the Eighth Amendment. Calhoun v. DeTella, 319 F.3d 936, 939 
(7th  Cir.  2003).  Only  those  searches  that  are  “maliciously  motivated,  unrelated  to 
institutional security, and hence ‘totally without penological justification’ are considered 
unconstitutional.” Whitman v. Nesic, 368 F.3d 931, 934 (7th Cir. 2004) (quoting Meriwether 
v. Faulkner, 821 F.2d 408, 418 (7th Cir. 1987)).  
        Applying  these  principles,  we  conclude  that  no  reasonable  jury  could  find  that 
Anderson  violated  the  Eighth  Amendment  by  ordering  the  staff‐assisted  strip  search. 
Anderson  ordered  the  search  for  a  legitimate  penological  reason:  to  protect  prison 
officials and Lewis from harm after Lewis stopped complying and vowed to fight any 
No. 17‐1285                                                                             Page 4 
 
officer who tried to search him. On appeal Lewis replies that he filed an inmate complaint 
a week earlier about Anderson denying Lewis a smock and mat. He argues that a jury 
could rationally infer that Anderson ordered the search in retaliation for that grievance. 
He  is  incorrect.  Lewis  has  not  supplied  evidence  that  Anderson  even  knew  about  the 
grievance.  And  anyway  “timing  alone  is  insufficient  to  establish  a  genuine  issue  of 
material fact to support a retaliation claim.” Kampmier v. Emeritus Corp., 472 F.3d 930, 939 
(7th Cir. 2007). Thus no jury could find that in ordering the search Anderson violated the 
Eighth Amendment.  
        We also conclude that Anderson could not be liable for the manner in which others 
conducted the search. To survive summary judgment on that type of Eighth Amendment 
claim,  Lewis  must  supply  evidence  that  Anderson  ordered  others  to  search  him  in  a 
“harassing  manner  intended  to  humiliate  and  cause  psychological  pain.”  Mays  v. 
Springborn, 575 F.3d 643, 649 (7th Cir. 2009). He has not. Anderson ordered that Lewis be 
taken to the most private part of the segregation unit, the shower area. The video record 
shows that he faced a wall and was surrounded by officers who substantially blocked the 
view  of  others,  including  a  nearby  inmate.  Although  Lewis  swears  that  Stephens 
penetrated his anus, as we said earlier, Lewis has furnished no evidence that Anderson 
ordered this. Finally, the search lasted only five minutes, and at the end Lewis had a towel 
wrapped  around  his  lower  body.  Under  these  circumstance,  no  rational  jury  could 
conclude that Anderson ordered that the search humiliate Lewis.  
        Lewis  last  contends  that  the  judge  abused  his  discretion  in  refusing  to  recruit 
counsel for him before his trial against Stephens, but this argument fails. Lewis notes that 
in evaluating his request, the judge never addressed his “explanation that another inmate 
helped him draft the very documents that the court looked to for evidence of his capacity 
to litigate.” Robinson v. Scrogum, 876 F.3d 923, 925 (7th Cir. 2017) (citing Pruitt v. Mote, 503 
F.3d 647, 655 (7th Cir. 2007) (en banc)). But even if the judge should have addressed this 
point, for us to reverse Lewis must show that he was prejudiced, see Pruitt, 503 F.3d at 
659. He cannot because he has not provided us with a trial transcript. Lewis knew that he 
needed this transcript, see Federal Rule of Appellate Procedure 10(b)(2), for he asked us 
to order the district court to have the court reporter prepare it. We denied his motion, 
explaining that he must first ask the district court to order the transcript before coming 
to us. See FED. R. APP. P. 10(b)(1)(A)(iii). He ignored our instruction. Therefore we cannot 
meaningfully  review  whether  he  was  prejudiced  at  trial  without  counsel.  See Tapley  v. 
Chambers, 840 F.3d 370, 375 (7th Cir. 2016).  
         
                                                                                     AFFIRMED.